Case 9:17-cv-81261-WPD Document 209 Entered on FLSD Docket 09/10/2019 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


                                CASE NO. 9:17-cv-81261-WPD




   ALL-TAG CORP.,

                 Plaintiff,

   vs.

   CHECKPOINT SYSTEMS, INC.,

            Defendant.
   ______________________________________/



                                    MEDIATOR’S REPORT

          On September 9, 2019, the undersigned mediated this case.           The parties and their

   respective counsel were present. This case did not settle. As a result, we are at an impasse.



   Dated: September 10, 2019                    Respectfully submitted,


                                                /s/ Harry R. Schafer
                                                Harry R. Schafer
                                                Florida Bar No. 508667
                                                Email: harryrschafer@gmail.com
                                                ESQUIBEL COMMUNICATIONS CO.
                                                2775 NW 49th Ave.
                                                Unit 205 # 413
                                                Ocala, FL 34482
                                                Telephone: (305) 439-4285

                                                Mediator
Case 9:17-cv-81261-WPD Document 209 Entered on FLSD Docket 09/10/2019 Page 2 of 3


                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 10th day of September, 2019, I furnished this Mediator’s

   Report to counsel for the parties for their electronic filing of the foregoing with the Clerk of the

   Court by using the CM/ECF system.




                                                        /s/ Harry R. Schafer
                                                        Harry R. Schafer




                                                    2
Case 9:17-cv-81261-WPD Document 209 Entered on FLSD Docket 09/10/2019 Page 3 of 3



                                      CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on September 10, 2019, a true and correct copy of the foregoing
   was filed with the Clerk of the Court using CM/ECF which will electronically serve the forgoing
   to counsel of record in this case.

                                                  /s/ Gavin C. Gaukroger
                                                      Gavin C. Gaukroger
   9310699-1




                                                     1
